UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 August 13, 2010 Date of Report (Date of earliest event reported) INOLIFE TECHNOLGIES, INC. (Exact name of registrant as specified in its charter) NEW YORK 0-50863 30-0299889 (State or other jurisdictionof incorporation) (Commission File Number) (IRS EmployerI dentification No.) 8, SUITE 400 RALEIGH, NORTH CAORLINA (Address of principal executive offices) (Zip Code) (919) 676-5334 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01 Changes in Registrant’s Certifying Accountant Previous independent registered public accounting firm On August 13, 2010 (the “Dismissal Date”), InoLife Technologies Inc. (the “Company”) dismissed EFP Rotenberg LLP, as its independent certifying accountant.The Company’s Board of Directors approved of the dismissal on August 10, 2010. There were no disputes or disagreements between EFP Rotenberg LLP and the Company during the previous two fiscal years. Except for the provision of a “Going Concern” opinion, the reports of EFP Rotenberg LLP on the Company’s financial statements for the years ended March 31, 2010 and 2009 did not contain an adverse opinion or disclaimer of opinion, and such reports were not qualified or modified as to uncertainty, audit scope, or accounting principle. During the years ended March 31, 2010 and 2009, and through the Dismissal Date, the Company has not had any disagreements with EFP Rotenberg LLP on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements, if not resolved to EFP Rotenberg LLP’s satisfaction, would have caused them to make reference thereto in their reports on the Company’s financial statements for such years. During the years ended March 31, 2010 and 2009, and through the Dismissal Date, there were no reportable events, as defined in Item304(a)(1)(v) of RegulationS-K. The Company provided EFP Rotenberg LLP with a copy of this Current Report on Form 8-K prior to its filing with the Securities and Exchange Commission (“SEC”) and requested that EFP Rotenberg LLP furnish the Company with a letter addressed to the SEC stating whether it agrees with the above statements and, if it does not agree, the respects in which it does not agree, a copy of which is filed as Exhibit 16.1 herewith. New independent registered public accounting firm On August 13, 2010, the Company engaged Jewett, Schwartz, Wolfe & Associates (“JSW”), as its independent registered public accounting firm, to audit the Company’s financial statements. The decision to engage JSW was approved by the Company’s Board of Directors at a Board meeting called for such purpose. During the Company’s two most recent fiscal years and through the date of the engagement of JSW, the Company did not consult with JSW regarding either (1)the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Company’s financial statements, or (2)any matter that was either the subject of a disagreement (as defined in Item304(a)(1)(iv) of Regulation S-K) or a reportable event (as defined in Item304(a)(1)(v) of Regulation S-K). Prior to the engagement of JSW, JSW did not provide the Company with any written or oral advice that JSW concluded was an important factor considered by the Company in reaching any decision as to any accounting, auditing or financial reporting issue. 2 Item 9.01 Financial Statements and Exhibits. (a) Financial statements of businesses acquired. Not applicable (b) Pro forma financial information. Not applicable (c)Shell company transactions. Not applicable (d) Exhibits Exhibit No. Description of Exhibit Letter from EFP Rotenberg LLP SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. InoLife Technologies Inc. (Registrant) By: /s/ Gary Berthold August 16, 2010 Gary Berthold, CEO 3
